Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the independent claims to recite the target zones identification, identifying of multi-target zones in that group of target zones, and selecting a target within the multi-target zone based on the prioritizing of the individual targets within a multi-target zone. Additional updating of claim language changing the frequency generation from singular frequency to plural frequencies.
Claims 3 and 15 have been cancelled.
Applicant’s amended independent claims have overcome the double patenting rejections, US 10547941 B1 while recognizing multiple targets/assigning priority based on targets classification doesn’t contain teaching for determining zones and multi-targets zone within the determined zones.
Allowable Subject Matter
Claims 1-2, 4-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has integrated the indicated allowable subject matter from the specification. An updated search didn’t reveal any prior art to teach the amended target zones determination, determining of multi-target zones among the target zones, and target prioritization for each multi-target zone elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120320212 A1; US 20200100028 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661